IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:                      )            No. 79186-9-1
                                                       )
SONIA BOUMIZA FRADI,                                   )            DIVISION ONE
                                                       )
                        Appellant,                     )            UNPUBLISHED OPINION
                                                       )
                and                                    )
                                                       )
ANISS FRADI,                                           )
                                                       )
                         Respondent.                   )
                                                       )            FILED: September 16, 2019

           HAZELRIGG-HERNANDEZ,J. — Sonia Fradi seeks reversal of a final parenting

 plan, a child support order, and an order denying spousal maintenance, arguing

 that the trial court abused its discretion. Aniss Fradi challenges the trial court's

 order designating the child support obligee and obligor based on the residential

 location of the children.         Because the trial court acted well within its broad

 discretion in applying the relevant statutes to the unique facts adduced at trial, we

 affirm.

                                               FACTS

           Sonia Fradi and Aniss Fradi married in Tunisia August 1997.1 They have

 two children together. The couple lived in the United States for the majority of their




 1 For clarity, the parties will be referred to by their first names. We intend no disrespect.
No. 79186-9-1

marriage. While on vacation in Tunisia, their marriage came to a breaking point.

Aniss filed for divorce in Tunisia in the summer of 2016.

       After Sonia returned to the United States, she filed a petition for legal

separation in King County Superior Court in October 2016. She also filed a motion

for temporary family law orders and a restraining order. The court granted a

temporary parenting plan and support order, a restraining order, and spousal

maintenance order in November 2016. The temporary parenting plan designated

Sonia as the residential parent and provided a visitation schedule for Aniss.

       Following entry of these orders Sonia unilaterally moved to Tunisia with the

two children and remained there. She did not notify Aniss or the court of the move.

In February 2017, the court suspended all of Aniss's support obligations and

ordered that Sonia return with the children to the United States. The separation

action was administratively dismissed in July 2017 by the court due to Sofia's

failure to follow the case schedule.

       Shortly after the dismissal, Aniss filed his own dissolution action. Default

orders were entered in December 2017 due to Sonia's failure to respond. Sonia

later moved to vacate the default orders which the trial court granted in part. The

court maintained the legal dissolution of the marriage. The court further found that

when Aniss filed his dissolution petition, the original legal separation should have

been converted to a dissolution under the original case number. The court

addressed this by consolidating the two cases. After the partial vacation of the

default orders, a trial was set to determine asset and debt distribution, spousal

maintenance, child support, and parenting plan.



                                         2
No. 79186-9-1

      The trial commenced in October 2018 and Aniss travelled across the

country to appear with counsel. Despite the court's earlier admonition that she

must appear in person, Sonia phoned in from Tunisia the morning of trial and

moved to appear telephonically. Give the unique circumstances,the judge granted

Sonia's request with conditions. There was a concern by both Aniss and the court

that Sonia would be exposing the children to the trial due to her prior involvement

of the children in court proceedings. Sonia represented herself at trial.

      At trial Sonia offered no exhibits and her testimony was brief and offered

minimal relevant support for her position. Aniss provided financial documentation

via exhibits regarding maintenance and child support. Aniss testified about how

Sonia's involvement of their daughters in the proceedings negatively impacted his

relationship with them. Both parties testified that Aniss is currently paying Sonia

support pursuant to a Tunisian court order, as well as providing for housing in

Tunisia for Sonia and their daughters.

      Twice during the trial another person's voice could be heard over the phone.

Sonia denied there was anyone else present, stating that she was talking to

herself. Despite the court's warning that Sonia's telephonic appearance was

conditioned upon her promise that the children would not be present, both the

judge and counsel for Aniss believed that the other person they heard was one of

the daughters.

      The trial court entered orders establishing Aniss as the residential parent

and requiring no further spousal maintenance for Sonia. Child support payments

were to be made based on locale of the child, with the parent who is not residing



                                         3
No. 79186-9-1

with the children to provide child support to the parent with whom the children

reside. Sonia timely appealed the parenting plan, maintenance order, and child

support order. Aniss assigned error to the residential aspect of the child support

order, arguing it was manifestly unreasonable to base the obligor/obligee

designations on the locale of the children. Aniss alleged that the practical result of

the support order is that it encourages Sonia to continue to violate the parenting

plan for financial gain.



                                   DISCUSSION

I.     The temporary orders regarding maintenance and child support were

       terminated by operation of law.

       Sonia asserts that it was improper for the temporary orders issued in

October of 2016 to have been terminated and replaced with the final orders issued

in conclusion of the trial in October 2018. RCW 26.09.060(10)(c) explicitly states

that temporary orders will terminate "when the final decree is entered, except as

provided under subsection (11) of this section, or when the petition for dissolution,

legal separation, or declaration of invalidity is dismissed." The final orders of the

trial court properly terminated and superseded all prior orders issued in this case.



       The trial court did not abuse it's discretion in the designation of Mr. Fradi as

       the residential parent.

       A trial court's parenting plan is reviewed for abuse of discretion. In re

Marriage of Littlefield, 133 Wn.2d 39,46,940 P.2d 1362(1997). Abuse of direction



                                          4
No. 79186-9-1

occurs when a trial court's decision is manifestly unreasonable or based on

untenable grounds or reasons. Id. at 46-47. Findings of fact will be accepted as

true by the reviewing court as long as they are supported by substantial evidence.

Ferree v. Doric Co., 62 Wn.2d 561, 568, 383 P.2d 900 (1963). Substantial

evidence is that which is sufficient to persuade a fair-minded person of the truth of

the matter asserted. King County v. Cent. Puget Sound Growth Mqmt. Flegs Bd.,,

142 Wn.2d 543, 553, 14 P.3d 133 (2000). Orders in dissolution actions will rarely

be changed due to the high burden on the spouse seeking appeal to show a

manifest abuse of discretion by the trial court. In re Marriage of Bowen, 168 Wn.

App. 581, 586, 279 P.3d 885 (2012).

       The trial court record adequately supports its order limiting Sonia's parental

involvement under RCW 26.09.191.          In the extensive findings of facts and

conclusions of law entered after trial, the court specifically identified the two

subsections that it relied on in limiting Sofia's contact with her two children. The

court noted its finding of abusive use of conflict and withholding the children. Both

of these findings by the court are supported by the evidence admitted at trial.

       At trial it was undisputed that Sonia had unilaterally moved the children to

Tunisia without any discussion with Aniss or the court. Unrefuted testimony was

provided by Aniss regarding how his daughters had become fearful of him due to

Sofia's communication with them about the divorce. Additionally, there were

moments during the trial, despite the court's order that Sonia not be near the

children during the trial, when another individual's voice was heard over the phone.

This was observed by both the judge and opposing counsel and the court was



                                         5
No. 79186-9-1

unconvinced by Sonia's explanation that she was speaking to herself. Sonia also

testified that she had previously brought the children to the first domestic violence

protection order hearing. At the conclusion of trial, the court explicitly provided a

review of RCW 26.09.187 and RCW 26.09.191 in order to make clear to the parties

what factors the court relied on in issuing the final parenting plan.

       In reviewing the trial court's decision for abuse of discretion this court looks

to the factual findings and upholds them if they are supported by substantial

evidence. Katare v. Katare, 175 Wn.2d 23, 35, 283 P.3d 546 (2012). Given the

unrefuted evidence presented at trial, we find that the court did not abuse its

discretion in entering an order designating Aniss as the residential parent due to

Sonia's abusive use of conflict and unilateral withholding of the children by moving

them to Tunisia.



III.   The trial court did not abuse its discretion in its determination that no

       spousal maintenance be awarded.

       We review the trial court order on spousal maintenance for abuse of

discretion.   The trial court's determination that no spousal maintenance be

awarded to Sonia was adequately supported by the record. Spousal maintenance

is within the sound discretion of the trial court and is not an inherent right. In re

Marriage of Mueller, 140 Wn. App. 498, 510, 167 P.3d 568(2007). The trial court

properly utilized the statutory provisions provided in RCW 26.09.090. The findings

of the trial court were supported by substantial evidence and do not constitute an

abuse of discretion.



                                        -6
No. 79186-9-1

       The trial court found that Aniss is already ordered to make monthly support

payments to Sonia pursuant to a Tunisian court order, in addition to providing for

Sofia's housing in Tunisia. This finding was supported by Aniss's testimony at

trial. The court properly rejected Sonia's argument that the court should consider

Aniss's decision to leave the marriage in evaluating whether to order spousal

maintenance. Sonia testified that she was not currently working and the last job

she had was a seasonal position at Macy's when she was residing in Washington.

She offered no persuasive explanation for why she had not sought work since

relocating to Tunisia. The trial court's finding that Sonia is voluntarily unemployed

is supported by testimony of the parties at trial and the court properly applied the

evidence to the statutory factors.



IV.   The trial court did not abuse its discretion in structuring the child support

       order.

      A. The order of child support.

       Child support orders are reviewed for an abuse of discretion. In re Marriage

of Schnurman, 178 Wn. App.634,638,316 P.3d 514(2013). The legislative intent

of enacting statutes to govern child support is "to insure that child support orders

are adequate to meet a child's basic needs and to provide additional child support

commensurate with the parents' income, resources, and standard of living." RCW

26.19.001.      Child support obligations are determined based on a standard

calculation formula. State ex re. M.M.G. v. Graham, 159 Wn.2d 623,627, 152 P.3d

1005 (2007). After the calculation is determined, the court will order a support




                                         7-
No. 79186-9-1

transfer payment, which is "the amount of money the court orders one parent to

pay to another parent or custodian for child support after determination of the

standard calculations and deviations." RCW 26.19.011(9).

       In the present case, the judge followed the statutory procedure and

exercised discretion as to how the payments would be ordered given the factual

findings. No abuse of discretion occurred in the court's order of child support

transfer payment's being required of Sonia to Aniss. The support order properly

reflected the residential schedule that was ordered in conjunction.



       B. Use of locale of the children to determine the obligee/obligor of child

             support

       In his response brief, Aniss assigns error to the trial court's order that the

obligee/obligor of child support is dependent upon where the children reside.

Specifically, Aniss argues that this language in the order encourages Sonia to

continue to withhold the children from him, in violation of the parenting plan, in

order to reap financial gain through child support payments. Aniss recognized that

the intentions of the trial court are sound, but challenges the practical effect. We

hold that the trial court did not abuse its discretion when structuring the support

order in this manner as the court clearly recognized the difficult factual scenario of

this case.

       The court's findings demonstrate that the parenting plan is structured in the

best interest of the children, but the findings and conclusions about the marriage

specifically states Iblecause the children are with the mother and child support is



                                          8
No. 79186-9-1

designed to support the children, the father will pay the mother for support of the

children pursuant to the separate child support order entered herein." The

legislative intent of providing for child support payments is to "adequate[ly] . . .

meet a child's basic needs." RCW 26.19.001. In establishing a mechanism for

enforcement of child support orders, the legislature expressly stated "Rjhis chapter

shall be liberally construed to assure that all dependent children are adequately

supported." RCW 26.18.030(3). This language regarding enforcement of support

orders provides that the court's practical imposition of support payments based on

where the children actually reside is within the court's discretion.



V.     Attorney's Fees

       In response to Sonia's filings, Aniss argues this appeal is frivolous and he

should be awarded attorney's fees. Under RAP 18.9(a), we may award attorney's

fees incurred by a prevailing party in responding to a frivolous appeal. Stiles v.

Kearney, 168 Wn. App. 250, 267-68, 277 P.3d 9(2012)(awarding fees where the

arguments "fail because they either lack merit, rely on a misunderstanding of the

record, require a consideration of evidence outside the record, or are not

adequately briefed."). An appeal is frivolous if it presents no debatable issues on

which reasonable minds could differ and is so lacking in merit that there is no

reasonable possibility of reversal. In re Marriage of Foley, 84 Wn. App. 839, 847,

930 P.2d 929 (1997). Any doubts as to whether the appeal is frivolous should be

resolved in favor of the appellant. Pub. Emps. Mut. Ins. Co. v. Rash,48 Wn. App.

701, 706, 740 P.2d 370(1987).




                                          9
No. 79186-9-1

       Sofia's appeal asserts that the court abused its discretion in issuing the

final orders after trial and that the temporary orders should still be effective. This

claim is has no merit as the temporary orders terminated by operation of law.

Temporary orders are just that, temporary. Orders entered after trial may or may

not mirror the terms of the earlier temporary orders, but that is wholly dependent

on the facts determined at trial. The final orders here differ from the earlier

temporary orders because Sonia failed to present adequate evidence at trial to

support her desired outcome with regard to residential placement of the children,

child support and spousal maintenance, but this does not render them invalid.

       Sonia was provided ample opportunity to be heard in the trial court, despite

her repeated disregard for the court's orders. The court clearly recited the precise

statutes it relied upon and the specific findings on which the orders were based.

There was no reasonable basis to claim that the court abused its discretion in

issuing any of its final orders. Even viewing the assignments of error in the light

most favorable to the appellant there was no reasonable chance of reversal. The

appeal is frivolous and attorney's fees are awarded to Aniss.

      Affirmed.




WE CONCUR:




  4u4, 4cr


                                       -10-